61 Cal. 2d 885 (1964)
ROBERT MILLER et al., Plaintiffs and Appellants,
v.
BOARD OF SUPERVISORS OF SANTA CLARA COUNTY et al., Defendants and Respondents.
S. F. No. 21635. 
Supreme Court of California. In Bank.  
Mar. 19, 1964.
 Walter V. Hays for Plaintiffs and Appellants.
 Spencer M. Williams, County Counsel, for Defendants and Respondents.
 Memorandum
 THE COURT.
 This is an appeal from a judgment for the respondent board and individual members of the Board of Supervisors of Santa Clara County in an action for a writ of mandate to compel the board to redistrict the supervisorial districts of the county, and for declaratory relief. Appellants are residents and qualified electors of the county and purport to act on behalf of themselves and all other similarly situated.
 Although the instant matter comes to us on appeal rather than by original writ as in Henderson v. Superior Court, ante, page 883 [37 Cal. Rptr. 438, 390 P.2d 206], the contentions and issues presented are, for our present purposes, the same in all material respects as in that case, and require the same disposition.
 Accordingly, should the board fail to discharge its duty to properly redistrict the county (see Griffin v. Board of Supervisors, 60 Cal. 2d 318 [33 Cal. Rptr. 101, 384 P.2d 421], and Griffin v. Board of Supervisors, 60 Cal. 2d 751 [36 Cal. Rptr. 616, 388 P.2d 888]) by a date not later than January 15, 1965, this court shall hold further hearings and enter further orders as may be necessary or appropriate upon its own motion or the motion of any party, and we hereby retain jurisdiction for such purposes.
 This decision is final forthwith.